COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR RECONSIDERATION

Appellate case name:      Gerald McWilliams v. Joshua Watson

Appellate case number:    01-21-00104-CV

Trial court case number: 2019-44370

Trial court:              215th District Court of Harris County

        Appellee’s motion for reconsideration of the order granting appellant’s request for an
extension of time to July 12, 2021 to file his brief is DENIED. Appellant’s brief was subsequently
filed on July 12, 2021.

Judge’s signature: _____/s/ Sarah B. Landau_________
                                 Acting for the Court

Panel consists of Chief Justice Radack and Justices Landau and Countiss

Date: ___July 22, 2021______